[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
On January 17, 1997, the court entered a Memorandum of Decision in the above entitled matter where in the court entered an order directing the defendant to pay as support for the minor children the sum of $218.00 per week under the mistaken assumption that this figure conformed to the guidelines. This is in error. The actual child support payments should have been set at $157.00 per week.
In addition, the court also directed the defendant to turn over to the plaintiff within ten days of the order the sum of $2500.00. The court has learned that said sum has CT Page 1683 already been paid over to the plaintiff.
The court therefore orders that the defendant is to pay to the plaintiff the sum of $157.00 per week as child support effective as of the date of its original order.
The court also deletes that portion if its memorandum ordering the defendant to pay over the sum of $2500.00.
Judgment may enter accordingly.
The Court By
Curran, J.